In a postdivorce proceeding for child support under Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Eisman, J.), dated August 18, 2005, which denied his objections to an order of the same court (Watson, S.M.) dated June 30, 2005, which, after a hearing, found that he was obligated to pay a portion of the son’s summer camp expenses.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Family Court properly found that summer camp expenses for the parties’ son constitute child care expenses and directed the petitioner father to pay a portion of these expenses in accordance with his pro rata share of the parties’ income (see Domestic Relations Law § 240 [1-b] [c] [4]; Sieratzki v Sieratzki, 8 AD3d 552 [2004]; Cohen-Davidson v Davidson, 255 AD2d 414, 415 [1998]). Adams, J.E, Goldstein, Luciano and Spolzino, JJ., concur.